DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 12/30/2020 has been entered and fully considered.
Claims 1, 3-8, 12, 15, and 19 have been amended.
Claims 11 have been canceled.
Claims 1-10 and 12-20 are pending in Instant Application.

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-4, 7-14, and 16-19 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Madhav et al. (USPGPub 2017/0359554) and Dowlatkhah et al. (USPGPub 2018/0019801).
Applicant’s amendment to claim 1 has overcome the 112(f) interpretations raised in the previous action; therefore the 112(f) interpretations are hereby withdrawn.
Applicant’s amendment to claim 1 has overcome the 112(b) rejection raised in the previous action; therefore the 112(b) rejections are hereby withdrawn.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-10, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Trundle et al. (USPGPub 2017/0092138) in view of Madhav et al. (USPGPub 2017/0359554).	As per claim 1, Trundle discloses a system for detecting, intercepting, and defending against privacy breaches carried out by drones, the system comprising: a non-transitory computer-readable medium having instructions stored thereon, which when executed by one or more processors of the system cause the system to:		detect an existence of at least one drone within a vicinity of at least one user device (see at least paragraph 0027; wherein system 100 for detecting the presence of a drone device near a property 110. The system 100 may include, for example, monitor control unit 112, one or more drone detectors 120, 121, 122, 123, 124, 125, 126, 127, 128, one or more authorized drones 135, 136, 137, 138, a network 140, one or more communications links 142, a monitoring application server (or central alarm station server) 150, and one or more client devices 160); and 		determine an initial location of the at least one drone (see at least paragraph 0044; wherein at stage B, the unidentified drone device 270 crosses the boundary of the predetermined geographic area 214 that surrounds the property 210. Upon crossing the boundary of the predetermined geographic area 214, the drone detector 221 that is strategically placed to detect drones crossing into the predetermined geographic area 214 detects one or more signals from the unidentified drone device 270 using one or more sensors); 	when an initial location of the at least one drone is determined within a configurable vicinity range of the at least one user device;	send an alert or notification to a user associated with the at least one user device (see at least paragraph 0036; wherein the drone detector 128 may transmit a notification via the network 140 using one or more communication links 142 to a user device 160 that is associated with a legitimate occupant of the property 110. The notification, when received and processed by the user device 160, may result in visual or audio alert (or both) that provides an indication to the legitimate occupant of the property 110 of the existence of the unauthorized drone); and	execute at least one privacy breach countermeasure against the at least one drone (see at least paragraph 0032; wherein if a drone device that is detected within the predetermined geographic region surrounding property 110 is determined to be unauthorized, the authorized drones 135, 136, 137, 138 may track the unauthorized drone, and use the equipped drone detector to jam the unauthorized drone's signals. Alternatively, or in addition, the authorized drones may take one or more actions to chase the unauthorized drone device away, disable the unauthorized drone, or the like). Trundle does not explicitly mention wherein the at least one privacy breach countermeasure is executed for a configuration time period.	However Madhav does disclose:	wherein the at least one privacy breach countermeasure is executed for a configuration time period (see at least paragraph 0008; wherein the control unit may be configured to operate the countermeasure to generate the disturbance for a predetermined time period, and to cease generating the disturbance if the motion detector detects no motion within the predetermined range after the predetermined time period).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Madhav with the teachings as in Trundle. The motivation for doing so would have been to prevent or otherwise deter drones from invading residential and/or commercial locations, see Madhav paragraph 0001.	As per claim 2, Trundle discloses wherein the at least one user device is one or more of: a mobile device, a smart device, an Internet of Things device, or a security device (see at least paragraph 0027; wherein one or more client devices 160).  	As per claim 3, Trundle discloses wherein the existence and the initial location of the at least one drone is determined using three- dimensional sound localization techniques (see at least paragraph 0066; wherein the one or more drone detectors 380 may store a floorplan, a three-dimensional model, and/or a site map of the property that enables the drone detectors 380 to determine the presence of a drone device within a particular location of the property or within a particular external space on or near the property).  	As per claim 4, Trundle discloses wherein the existence of the at least one drone is determined by analyzing one or more of the following attributes of the at least one drone: sound frequencies emitted by the at least one drone, electromagnetic signals emitted by the at least one drone, -20- 141220249.4visible light emitted by the at least one drone, thermal indicators emitted by the at least one drone, images captured of the at least one drone, unique identification code associated with the at least one drone, or any combination thereof -21- 141220249.4wherein the at least one drone detected within the vicinity of the at least one user device is not the one or more authorized aerial entities (see at least paragraphs 0099-0100; wherein the one or more drone detectors 380 may have access to access lists of legitimate drone devices (e.g., drone devices provided as part of a security service) that may enter the property and may compare images being captured to the accessed images of legitimate drone devices. Based on the comparison, the one or more drone detectors 380 may determine whether the imaged drone devices match a legitimate drone device of the property. For example, the drone detectors 380 use electronic signature recognition techniques, based on an identified RF signal, to determine whether the imaged drone devices matches a legitimate drone device of the property. The one or more drone detectors 380 then use the determination of whether the imaged drone device matches a legitimate drone device of the property to control further tracking operations. For example, based on a determination that the imaged drone device is an unauthorized electronic device, the one or more drone detectors 380 may continue tracking the drone device and ensure that images sufficient to identify the drone device have been captured).  visible light emitted by the at least one drone, thermal indicators emitted by the at least one drone, images captured of the at least one drone, unique identification code associated with the at least one drone, or any combination thereof (see at least paragraph 0105; wherein the one or more drone detectors 380 may monitor particular frequency ranges that correspond to electronic signals generated by drone devices. In other instances, the one or more drone detectors 380 may monitor other types of signals such, for example, RF signals, video signals, audio signals, or thermal signatures that may be generated by drone devices).	As per claim 7, Trundle discloses wherein the instructions when executed by the one or more processors of the system further cause the system to access a data storage location to determine information about one or more authorized aerial entities, wherein the one or more authorized aerial entities are authorized to be within the vicinity of the at least one user device, and wherein the at least one drone detected within the vicinity of the at least one user device is not the one or more authorized aerial entities (see at least paragraphs 0099-0100; wherein the one or more drone detectors 380 may have access to access lists of legitimate drone devices (e.g., drone devices provided as part of a security service) that may enter the property and may compare images being captured to the accessed images of legitimate drone devices. Based on the comparison, the one or more drone detectors 380 may determine whether the imaged drone devices match a legitimate drone device of the property. For example, the drone detectors 380 use electronic signature recognition techniques, based on an identified RF signal, to determine whether the imaged drone devices matches a legitimate drone device of the property. The one or more drone detectors 380 then use the determination of whether the imaged drone device matches a legitimate drone device of the property to control further tracking operations. For example, based on a determination that the imaged drone device is an unauthorized electronic device, the one or more drone detectors 380 may continue tracking the drone device and ensure that images sufficient to identify the drone device have been captured).   -21- 141220249.4wherein the at least one drone detected within the vicinity of the at least one user device is not the one or more authorized aerial entities (see at least paragraphs 0099-0100; wherein the one or more drone detectors 380 may have access to access lists of legitimate drone devices (e.g., drone devices provided as part of a security service) that may enter the property and may compare images being captured to the accessed images of legitimate drone devices. Based on the comparison, the one or more drone detectors 380 may determine whether the imaged drone devices match a legitimate drone device of the property. For example, the drone detectors 380 use electronic signature recognition techniques, based on an identified RF signal, to determine whether the imaged drone devices matches a legitimate drone device of the property. The one or more drone detectors 380 then use the determination of whether the imaged drone device matches a legitimate drone device of the property to control further tracking operations. For example, based on a determination that the imaged drone device is an unauthorized electronic device, the one or more drone detectors 380 may continue tracking the drone device and ensure that images sufficient to identify the drone device have been captured).  	As per claim 8, Trundle discloses wherein the location changes of the at least one drone are tracked by keeping the at least one drone within at least one camera lens view of the at least one user device (see at least paragraph 0098; wherein the one or more drone detectors 380 may track the movement of the drone device throughout the property and capture images of the movement). 	As per claim 9, Trundle discloses wherein the at least one privacy breach countermeasure against the at least one drone comprises: transmitting light-emitting diode signals, transmitting laser signals, transmitting audio signals, transmitting thermal signals, notifying the user associated with the user device, disabling one or more features of the at least one drone, deploying at least one counter-drone, or any combination thereof (see at least paragraph 0032; wherein authorized drones may take one or more actions to chase the unauthorized drone device away, disable the unauthorized drone, or the like).  	As per claim 10, Trundle discloses wherein the at least one privacy breach countermeasure is executed by a device other than the at least one user device (see at least paragraph 0032; wherein authorized drones may take one or more actions to chase the unauthorized drone device away, disable the unauthorized drone, or the like).  	As per claim 19, Trundle discloses at least one computer-readable memory carrying instructions to be executed by at least one processor, wherein the instructions are for performing a method of defending against privacy breaches carried out by unmanned aerial vehicles, the method comprising: 	detecting an existence of at least one unmanned aerial vehicle within a vicinity of at least one user device or a selected location determined by a user (see at least paragraph 0027; wherein system 100 for detecting the presence of a drone device near a property 110. The system 100 may include, for example, monitor control unit 112, one or more drone detectors 120, 121, 122, 123, 124, 125, 126, 127, 128, one or more authorized drones 135, 136, 137, 138, a network 140, one or more communications links 142, a monitoring application server (or central alarm station server) 150, and one or more client devices 160);  -24- 	141220249.4determining an initial location of the at least one unmanned aerial vehicle (see at least paragraph 0044; wherein at stage B, the unidentified drone device 270 crosses the boundary of the predetermined geographic area 214 that surrounds the property 210. Upon crossing the boundary of the predetermined geographic area 214, the drone detector 221 that is strategically placed to detect drones crossing into the predetermined geographic area 214 detects one or more signals from the unidentified drone device 270 using one or more sensors); 	upon determining the initial location of the at least one unmanned aerial vehicle within a configurable vicinity range of the at least one user device or the selected location: sending an alert to the user associated with the at least one user device (see at least paragraph 0036; wherein the drone detector 128 may transmit a notification via the network 140 using one or more communication links 142 to a user device 160 that is associated with a legitimate occupant of the property 110. The notification, when received and processed by the user device 160, may result in visual or audio alert (or both) that provides an indication to the legitimate occupant of the property 110 of the existence of the unauthorized drone); and 		tracking location changes of the at least one drone (see at least paragraph 0098; wherein based on detection of a drone device or another type of moving object, the one or more drone detectors 380 may lock onto the drone device and follow the drone device throughout the property. In this regard, the one or more drone detectors 380 may track the movement of the drone device throughout the property and capture images of the movement); and 	initiating execution of at least one privacy breach countermeasure against the at least one unmanned aerial vehicle (see at least paragraph 0032; wherein if a drone device that is detected within the predetermined geographic region surrounding property 110 is determined to be unauthorized, the authorized drones 135, 136, 137, 138 may track the unauthorized drone, and use the equipped drone detector to jam the unauthorized drone's signals. Alternatively, or in addition, the authorized drones may take one or more actions to chase the unauthorized drone device away, disable the unauthorized drone, or the like). Trundle does not explicitly mention wherein the at least one privacy breach countermeasure is executed for a configuration time period.	However Madhav does disclose:	wherein the at least one privacy breach countermeasure is executed for a configuration time period (see at least paragraph 0008; wherein the control unit may be configured to operate the countermeasure to generate the disturbance for a predetermined time period, and to cease generating the disturbance if the motion detector detects no motion within the predetermined range after the predetermined time period).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Madhav with the teachings as in Trundle. The motivation for doing so would have been to prevent or otherwise deter drones from invading residential and/or commercial locations, see Madhav paragraph 0001.

Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Trundle et al. (USPGPub 2017/0092138), in view of Madhav et al. (USPGPub 2017/0359554), and further in view of Morrow et al. (USPGPub 2020/0278227).	As per claim 5, Trundle and Madhav does not explicitly mention wherein the instructions when executed by the one or more processors of the system further cause the system to identify a type of the at least one drone based on the one or more analyzed attributes of the at least one drone, and wherein the at least one privacy breach countermeasure executed against the at least one drone is based on the identified type of the at least one drone.	However Morrow does disclose:	wherein the instructions when executed by the one or more processors of the system further cause the system to identify a type of the at least one drone based on the one or more analyzed attributes of the at least one drone, and wherein the at least one privacy breach countermeasure executed against the at least one drone is based on the identified type of the at least one drone (see at least paragraph 0094; wherein the portable countermeasure device 600 can emit a broadband of signals to target a variety of UAVs. In other embodiments, the portable countermeasure device 600 can emit a narrow band of targeted signals to target a specific type of UAVs. In one embodiment, the UAVTMS 102 can identify a type of RF signal being used by a UAV via a device 112, a portable countermeasure device 600, or through aggregated data from various devices 112 and portable countermeasure devices 600 among other data. The UAVTMS 102 can transmit a specific signal profile to one or more portable countermeasure devices 600. The specific signal profile can correspond to a targeted narrow band of frequency. In one embodiment, the portable countermeasure devices 600 can be deployed with a broadband signal profile and switched to a narrow band signal profile once an RF signal is identified for a specific UAV. It can be appreciated that narrowing or limiting the band or bands of signals being disrupted while still disrupting an unauthorized UAV from operating in an area is preferable).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Morrow with the teachings as in Trundle and Madhav. The motivation for doing so would have been to detect, identify, track, and monitor UAVs in order to better protect airspaces and the areas they surround as well as monitor appropriate UAV operations, see Morrow paragraph 0006.

Claims 6 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Trundle et al. (USPGPub 2017/0092138), Madhav et al. (USPGPub 2017/0359554), and further in view of Dowlatkhah et al. (USPGPub 2018/0019801).	As per claims 6 and 20, Trundle and Madhav do not explicitly mention wherein the existence of the at least one drone is determined by: sending a request to a telecommunications carrier for information about drones tracked by or associated with the telecommunications carrier; and upon receiving the information from the telecommunications carrier, analyzing the information to determine whether the drones associated with the telecommunications carrier are within the vicinity of the at least one user device, wherein the received information comprises location information for at least a subset of the drones associated with the telecommunications carrier.	However Dowlatkhah does disclose:	wherein the existence of the at least one drone is determined by: sending a request to a telecommunications carrier for information about drones tracked by or associated with the telecommunications carrier; and upon receiving the information from the telecommunications carrier, analyzing the information to determine whether the drones associated with the telecommunications carrier are within the vicinity of the at least one user device, wherein the received information comprises location information for at least a subset of the drones associated with the telecommunications carrier (see at least paragraph 0008; wherein a system for identifying a UAV is disclosed. The system includes a processor; and at least one subsystem that stores telecommunication module information in a data store at a telecommunications network from a plurality of telecommunication modules each associated with a UAV wherein the telecommunication module information includes location information, subscriber information and device information. The subsystem receives a request to search the data store for information about a target UAV based on location information of the target UAV and then searches the data store for a telecommunication module located at a location equivalent to the location information of the target UAV. The subsystem then identifies the telecommunication module for the target UAV, extracts the subscriber information and device information about the target UAV, and transmits the subscriber information).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Dowlatkhah with the teachings as in Trundle and Madhav. The motivation for doing so would have been for dynamically identifying UAVs with emitting instruments-22- 	141220249.4upon determining the initial location of the at least one drone within a configurable vicinity range of the at least one user device or the location selected by the user: sending a notification to the at least one user device (see at least paragraph 0036; wherein the drone detector 128 may transmit a notification via the network 140 using one or more communication links 142 to a user device 160 that is associated with a legitimate occupant of the property 110. The notification, when received and processed by the user device 160, may result in visual or audio alert (or both) that provides an indication to the legitimate occupant of the property 110 of the existence of the unauthorized drone); and 	executing at least one countermeasure against the at least one drone (see at least paragraph 0032; wherein if a drone device that is detected within the predetermined geographic region surrounding property 110 is determined to be unauthorized, the authorized drones 135, 136, 137, 138 may track the unauthorized drone, and use the equipped drone detector to jam the unauthorized drone's signals. Alternatively, or in addition, the authorized drones may take one or more actions to chase the unauthorized drone device away, disable the unauthorized drone, or the like).  , see Dowlatkhah paragraph 0001.

Claims 12-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Trundle et al. (USPGPub 2017/0092138) in view of Dowlatkhah et al. (USPGPub 2018/0019801).	As per claim 12, Trundle discloses a method executed by a mobile application for detecting drones, the method comprising: 	detecting an existence of at least one drone within a vicinity of at least one user device or a location selected by a user (see at least paragraph 0027; wherein system 100 for detecting the presence of a drone device near a property 110. The system 100 may include, for example, monitor control unit 112, one or more drone detectors 120, 121, 122, 123, 124, 125, 126, 127, 128, one or more authorized drones 135, 136, 137, 138, a network 140, one or more communications links 142, a monitoring application server (or central alarm station server) 150, and one or more client devices 160); 	determining an initial location of the at least one drone (see at least paragraph 0044; wherein at stage B, the unidentified drone device 270 crosses the boundary of the predetermined geographic area 214 that surrounds the property 210. Upon crossing the boundary of the predetermined geographic area 214, the drone detector 221 that is strategically placed to detect drones crossing into the predetermined geographic area 214 detects one or more signals from the unidentified drone device 270 using one or more sensors);  -22- 	141220249.4upon determining the initial location of the at least one drone within a configurable vicinity range of the at least one user device or the location selected by the user: sending a notification to the at least one user device (see at least paragraph 0036; wherein the drone detector 128 may transmit a notification via the network 140 using one or more communication links 142 to a user device 160 that is associated with a legitimate occupant of the property 110. The notification, when received and processed by the user device 160, may result in visual or audio alert (or both) that provides an indication to the legitimate occupant of the property 110 of the existence of the unauthorized drone); and 	executing at least one countermeasure against the at least one drone (see at least paragraph 0032; wherein if a drone device that is detected within the predetermined geographic region surrounding property 110 is determined to be unauthorized, the authorized drones 135, 136, 137, 138 may track the unauthorized drone, and use the equipped drone detector to jam the unauthorized drone's signals. Alternatively, or in addition, the authorized drones may take one or more actions to chase the unauthorized drone device away, disable the unauthorized drone, or the like). Trundle does not explicitly mention sending a request to a telecommunications carrier for information about drones associated with the telecommunications carrier.	However Dowlatkhah does disclose:	sending a request to a telecommunications carrier for information about drones associated with the telecommunications carrier (see at least paragraph 0006; wherein a request may be made to the telecommunication network to search a database for location information and identification information of the target UAV. Identification information for the telecommunication module of the target UAV based on the location information is then received and transmitted).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Dowlatkhah with the teachings as in Trundle. The motivation for doing so would have been for dynamically identifying UAVs with emitting instruments-22- 	141220249.4upon determining the initial location of the at least one drone within a configurable vicinity range of the at least one user device or the location selected by the user: sending a notification to the at least one user device (see at least paragraph 0036; wherein the drone detector 128 may transmit a notification via the network 140 using one or more communication links 142 to a user device 160 that is associated with a legitimate occupant of the property 110. The notification, when received and processed by the user device 160, may result in visual or audio alert (or both) that provides an indication to the legitimate occupant of the property 110 of the existence of the unauthorized drone); and 	executing at least one countermeasure against the at least one drone (see at least paragraph 0032; wherein if a drone device that is detected within the predetermined geographic region surrounding property 110 is determined to be unauthorized, the authorized drones 135, 136, 137, 138 may track the unauthorized drone, and use the equipped drone detector to jam the unauthorized drone's signals. Alternatively, or in addition, the authorized drones may take one or more actions to chase the unauthorized drone device away, disable the unauthorized drone, or the like).  , see Dowlatkhah paragraph 0001.	As per claim 13, Trundle discloses wherein the location selected by the user is different from a current location of the user (see at least Figure 2).  	As per claim 14, Trundle discloses wherein the existence of the at least one drone is determined by analyzing one or more of the following attributes of the at least one drone: sound frequencies emitted by the at least one drone, electromagnetic signals emitted by the at least one drone, -20- 141220249.4visible light emitted by the at least one drone, thermal indicators emitted by the at least one drone, images captured of the at least one drone, unique identification code associated with the at least one drone, or any combination thereof -21- 141220249.4wherein the at least one drone detected within the vicinity of the at least one user device is not the one or more authorized aerial entities (see at least paragraphs 0099-0100; wherein the one or more drone detectors 380 may have access to access lists of legitimate drone devices (e.g., drone devices provided as part of a security service) that may enter the property and may compare images being captured to the accessed images of legitimate drone devices. Based on the comparison, the one or more drone detectors 380 may determine whether the imaged drone devices match a legitimate drone device of the property. For example, the drone detectors 380 use electronic signature recognition techniques, based on an identified RF signal, to determine whether the imaged drone devices matches a legitimate drone device of the property. The one or more drone detectors 380 then use the determination of whether the imaged drone device matches a legitimate drone device of the property to control further tracking operations. For example, based on a determination that the imaged drone device is an unauthorized electronic device, the one or more drone detectors 380 may continue tracking the drone device and ensure that images sufficient to identify the drone device have been captured).  visible light emitted by the at least one drone, thermal indicators emitted by the at least one drone, images captured of the at least one drone, unique identification code associated with the at least one drone, or any combination thereof (see at least paragraph 0105; wherein the one or more drone detectors 380 may monitor particular frequency ranges that correspond to electronic signals generated by drone devices. In other instances, the one or more drone detectors 380 may monitor other types of signals such, for example, RF signals, video signals, audio signals, or thermal signatures that may be generated by drone devices).	As per claim 15, Dowlatkhah disclose wherein the existence of the at least one drone is determined by: sending a request to a telecommunications carrier for information about drones tracked by or associated with the telecommunications carrier; and upon receiving the information from the telecommunications carrier, analyzing the information to determine whether the drones associated with the telecommunications carrier are within the vicinity of the at least one user device, wherein the received information comprises location information for at least a subset of the drones associated with the telecommunications carrier (see at least paragraph 0008; wherein a system for identifying a UAV is disclosed. The system includes a processor; and at least one subsystem that stores telecommunication module information in a data store at a telecommunications network from a plurality of telecommunication modules each associated with a UAV wherein the telecommunication module information includes location information, subscriber information and device information. The subsystem receives a request to search the data store for information about a target UAV based on location information of the target UAV and then searches the data store for a telecommunication module located at a location equivalent to the location information of the target UAV. The subsystem then identifies the telecommunication module for the target UAV, extracts the subscriber information and device information about the target UAV, and transmits the subscriber information).  	As per claim 16, Trundle discloses wherein the instructions when executed by the one or more processors of the system further cause the system to access a data storage location to determine information about one or more authorized aerial entities, wherein the one or more authorized aerial entities are authorized to be within the vicinity of the at least one user device, and wherein the at least one drone detected within the vicinity of the at least one user device is not the one or more authorized aerial entities (see at least paragraphs 0099-0100; wherein the one or more drone detectors 380 may have access to access lists of legitimate drone devices (e.g., drone devices provided as part of a security service) that may enter the property and may compare images being captured to the accessed images of legitimate drone devices. Based on the comparison, the one or more drone detectors 380 may determine whether the imaged drone devices match a legitimate drone device of the property. For example, the drone detectors 380 use electronic signature recognition techniques, based on an identified RF signal, to determine whether the imaged drone devices matches a legitimate drone device of the property. The one or more drone detectors 380 then use the determination of whether the imaged drone device matches a legitimate drone device of the property to control further tracking operations. For example, based on a determination that the imaged drone device is an unauthorized electronic device, the one or more drone detectors 380 may continue tracking the drone device and ensure that images sufficient to identify the drone device have been captured).   -21- 141220249.4wherein the at least one drone detected within the vicinity of the at least one user device is not the one or more authorized aerial entities (see at least paragraphs 0099-0100; wherein the one or more drone detectors 380 may have access to access lists of legitimate drone devices (e.g., drone devices provided as part of a security service) that may enter the property and may compare images being captured to the accessed images of legitimate drone devices. Based on the comparison, the one or more drone detectors 380 may determine whether the imaged drone devices match a legitimate drone device of the property. For example, the drone detectors 380 use electronic signature recognition techniques, based on an identified RF signal, to determine whether the imaged drone devices matches a legitimate drone device of the property. The one or more drone detectors 380 then use the determination of whether the imaged drone device matches a legitimate drone device of the property to control further tracking operations. For example, based on a determination that the imaged drone device is an unauthorized electronic device, the one or more drone detectors 380 may continue tracking the drone device and ensure that images sufficient to identify the drone device have been captured).  	As per claim 17, Trundle discloses wherein the location changes of the at least one drone are tracked by keeping the at least one drone within at least one camera lens view of the at least one user device (see at least paragraph 0098; wherein the one or more drone detectors 380 may track the movement of the drone device throughout the property and capture images of the movement).	As per claim 18, Trundle discloses wherein the at least one privacy breach countermeasure against the at least one drone comprises: transmitting light-emitting diode signals, transmitting laser signals, transmitting audio signals, transmitting thermal signals, notifying the user associated with the user device, disabling one or more features of the at least one drone, deploying at least one counter-drone, or any combination thereof (see at least paragraph 0032; wherein authorized drones may take one or more actions to chase the unauthorized drone device away, disable the unauthorized drone, or the like).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326.  The examiner can normally be reached on M - F: 10AM- 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662